DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1, 10, 12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Herzog reference (US Patent No. 2,700,378).
6.	Regarding claim 1, the Herzog reference discloses:
an opposed piston combustion engine (FIGS. 1-2) comprising:
a.    a cylinder (10) with a bore (FIGS. 1-2),
b.    a crank (36) that is rotationally supported relative to said cylinder (FIGS. 1-2),
c.    a first piston (12) actuated by said crank (36) and slidably fit into said cylinder (10) through a first open end of said cylinder (FIGS. 1-2),
d.    a cam (14) that is rotationally supported relative to said cylinder (FIGS. 1-2),
e.    a second piston (11) actuated by said cam (14) and slidably fit into said cylinder (10) through a second open end of said cylinder while facing said first piston (FIGS. 1-2),
f.    means (FIGS. 1-2) to rotationally couple said cam (14) to said crank (36),
[whereby said engine may relocate relative maximum compression between said pistons anywhere in said crank rotation according to said cam using substantially matching pistons].
 Please note that claim 1 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
7.	Regarding claim 9, the Herzog reference discloses:
an opposed piston combustion engine (FIGS. 1-2) comprising:
a.    a cylinder (10) with a substantially uniform bore with a longitudinal centerline to host a pair of pistons that share a substantially equal diameter (FIGS. 1-2);
b.    a crank (FIGS. 1-2) has a shaft (36) for balanced rotation around a centerline and an eccentric to be a leverage arm (FIGS. 1-2), said shaft is rotationally supported relative to said cylinder (FIGS. 1-2);
c.    a crank piston (12) is slidably fit into said cylinder (10) through a crank end of said cylinder (FIGS. 1-2) and engaged by said eccentric through a rod (33) to cause said crank piston to have linear motion within said cylinder (FIGS. 1-2);
d.    a cam (14), rotationally supported relative to said cylinder (10) (FIGS. 1-2), has a rotational cam centerline, said cam having a radial surface (FIGS. 1-2);
e.    a cam piston (11) slidably fit into said cylinder through a cam end of said cylinder and facing said crank piston to compress a combustive fuel mixture between said pistons (FIGS. 1-2), said cam piston engaged to said radial surface to cause linear motion within said cylinder (FIGS. 1-2), and a spring (20) relatively supported between said cylinder and said cam piston forces retraction of said cam piston to engage with said surface; and
f.    a power transmission set is coupled to said cam and to said crank to synchronize rotations (FIGS. 1-2);
[whereby said engine may produce relative maximum compression at any position in rotation of said crank according to said radial surface using substantially equal diameter pistons].
Please note that claim 9 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
8.	Regarding claim 12, the Herzog reference discloses:
wherein said rotational centerlines of said shaft and said cam have an offset with respect to said longitudinal centerline of said cylinder to manage angles and force (FIGS. 1-2).
9.	Regarding claim 14, the Herzog reference discloses:
a method of creating an opposed piston combustion engine (FIGS. 1-2) comprising:
a.    providing a cylinder with a uniform bore and a longitudinal centerline to host a pair of pistons that share a substantially matching diameter (FIGS. 1-2);
b.    hosting a crank piston (12) and a cam piston (11), slidably fit inside said cylinder, each having combustion ends that face each other within said cylinder (FIGS. 1-2);
c.    supporting a rotation around a centerline in each of a crank and a cam (14) relative to said cylinder (FIGS. 1-2);
d.    actuating said crank piston by said crank (FIGS. 1-2);
e.    engaging a two-directional linear motion of said cam piston within said cylinder according to a radial surface of said cam (FIGS. 1-2); and
f.    coupling said rotation of said crank to said cam to compress a gas mixture
between said pistons at an angular position of said crank according to said radial surface (FIGS. 1-2).
10.	Regarding claim 16, the Herzog reference further discloses:
including providing an offset between said longitudinal centerline of said cylinder and said centerlines of said crank and said cam (FIGS. 1-2).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims 2-3, 10-11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Herzog reference.
13.	Regarding claim 2, the Herzog reference fails to disclose:
	wherein said means turns said cam two rotations for each rotation of said crank.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use means that use two cam rotations for each rotation of a crank, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
14.	Regarding claim 3, the Herzog reference fails to disclose:
	wherein said cam is rotationally connected to a flywheel to increase rotational inertia beyond counterbalancing.
	The examiner takes Official Notice that it is well known in the art to use a flywheel for the purpose of increasing inertia.  
15.	Regarding claim 10, the Herzog reference fails to disclose:
wherein said power transmission set has a rotation ratio of 2:1 respective to said cam and to said crank to create four strokes for said cam piston and two strokes for said crank piston.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a power transmission set having a rotation ratio of 2:1 respective to said cam and to said crank to create four strokes for said cam piston and two strokes for said crank piston, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
16.	Regarding claim 11, the Herzog reference fails to disclose:
wherein said cam is coupled to a flywheel to increase a rotational inertia in said cam.
The examiner takes Official Notice that it is well known in the art to use a flywheel for the purpose of increasing inertia.  
17.	Regarding claim 15, the Herzog reference further discloses:
including increasing inertia of said cam with a flywheel.
The examiner takes Official Notice that it is well known in the art to use a flywheel for the purpose of increasing inertia.  
18.	Regarding claim 17, the Herzog reference further discloses:
wherein said coupling has a rotation ratio of 2:1 respective to said cam and said crank.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a coupling having a rotation ratio of 2:1 respective to said cam and said crank, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
19.	Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Herzog reference in view of the Ginkel reference (US Patent No. 4,030,471).  
20.	Regarding claim 4, the Holmes reference fails to disclose:
	including a vent means to relieve compression between said pistons to enable a 4-stroke cycle in said engine.
The Ginkel reference teaches it is conventional in the art of opposed piston engines to provide as taught in (Column 2, lines 35-42) a vent (88) is fashioned into a wall of said cylinder to manage a gas between said pistons (FIG. 2) (Column 2, lines 35-42).  Such configurations/structures would allow for venting of a combustion cycle combustion products (Column 2, lines 35-42).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Herzog reference, such that the engine further includes a vent is fashioned into a wall of said cylinder to manage a gas between said pistons enabling a 4-stroke cycle, as clearly suggested and taught by the Ginkel reference, in order to allow for venting of a combustion cycle combustion products (Column 2, lines 35-42).
21.	Regarding claim 13, the Herzog reference fails to disclose:
a vent is fashioned into a wall of said cylinder to manage a gas between said pistons enabling a 4-stroke cycle.
The Ginkel reference teaches it is conventional in the art of opposed piston engines to provide as taught in (Column 2, lines 35-42) a vent (88) is fashioned into a wall of said cylinder to manage a gas between said pistons (FIG. 2) (Column 2, lines 35-42).  Such configurations/structures would allow for venting of a combustion cycle combustion products (Column 2, lines 35-42).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Herzog reference, such that the engine further includes a vent is fashioned into a wall of said cylinder to manage a gas between said pistons enabling a 4-stroke cycle, as clearly suggested and taught by the Ginkel reference, in order to allow for venting of a combustion cycle combustion products (Column 2, lines 35-42).
Response to Arguments
22.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747